Citation Nr: 0410252	
Decision Date: 04/20/04    Archive Date: 04/29/04	

DOCKET NO.  01-08 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for periodontal disease and 
residuals thereof for compensation purposes.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertensive 
heart disease.

3.  Entitlement to service connection for left knee strain.

4.  Entitlement to service connection for degenerative joint 
disease of the right knee.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
fracture of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1988 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

During a personal hearing in February 2002, at page 3, it was 
indicated that the veteran desired to withdraw her appeal with 
respect to the issue of entitlement to a permanent and total 
disability rating for nonservice-connected disability pension 
purposes.


FINDINGS OF FACT

1.  An unappealed February 2000 RO decision found that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for hypertension and residuals 
of a fracture of the left hip.

2.  Evidence received since the February 2000 RO decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be considered in 
order to fairly decide the claim.

3.  The veteran does not have any dental abnormality due to a 
combat wound or other inservice dental trauma.

4.  The veteran's hypertensive heart disease is not related to her 
active service.


CONCLUSIONS OF LAW

1.  The February 2000 RO decision denying service connection for 
hypertensive heart disease and residuals of a fracture of the left 
hip is final; new and material evidence has been received and the 
claims of entitlement to service connection for hypertensive heart 
disease and residuals of a fracture of the left hip are reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2003).

2.  Service connection for a dental disorder for VA compensation 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2003).

3.  Hypertensive heart disease was not incurred in or aggravated 
during active service, and the service incurrence of hypertensive 
heart disease may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims' (Court's) 
decision Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a) must 
be provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, regarding the issues of whether new and 
material evidence to reopen claims for service connection of 
hypertensive heart disease and residuals of a fracture of the left 
hip and service connection for periodontal disease and residuals 
thereof, a rating decision, dated in December 2000, denied these 
issues.  Only after that rating decision was promulgated did the 
AOJ, in April 2001, and again in July 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claims, as well as what information and evidence 
must be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the expressed 
requirements of the laws found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
not prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing her to overcome an adverse 
decision, as well as substantially impair the orderly sequence of 
claims development and adjudication.  Pelegrini.  On the other 
hand, the Court acknowledged that the Secretary could show that 
the lack of a pre-AOJ notice was not prejudicial to the appellant.  
Id.  ("The Secretary has failed to demonstrate that, in this case, 
lack of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of § 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives a VCAA 
notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be re-
initiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the General 
Statutory Command set forth in § 7261(b)(2) that the Veterans 
Claim Court shall "take due account of the rule of prejudicial 
error.")

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such decisions are 
made by the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for benefits, it is 
entirely appropriate for the Board to consider whether the failure 
to provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in Pelegrini 
for the appellant to overcome.  See Pelegrini.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer new 
and material evidence simply because an AOJ decision is appeal to 
the Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount the 
reopening hurdle.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While notices 
provided to the appellant on April 20, 2001, and July 24, 2003, 
were not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and again 
following the Board's remand, and the content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the initial notice was provided, the 
case was readjudicated and a statement of the case provided to the 
appellant, a supplemental statement of the case was provided to 
the appellant simultaneously with the second notice.  The claimant 
has been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.

The Court in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that VA 
will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's position that pertains to the claim, or something to 
the effect the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

Although the April 2001 VCAA letter did not contain the "fourth 
element," the July 2003 supplemental statement of the case did 
contain this element.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of the claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard; Sutton; see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice have been fully satisfied, any error in not providing 
all content requirements in the initial notice is harmless error.

II.  New and Material Evidence

The changes to 38 C.F.R. § 3.156(a) (defining new and material 
evidence), the second sentence of 38 C.F.R. § 3.159(c) 
(application of the duty to assist in reopening a claim), and 38 
C.F.R. § 3.159(c)(4)(iii) (medical examination or opinion only 
after new and material evidence is presented) are effective 
prospectively for claims filed on or after August 29, 2001.  The 
veteran's claim to reopen was filed prior to August 29, 2001.

A March 1995 RO decision originally denied service connection for 
hypertension and residuals of a fracture of the left hip.  That 
decision was not appealed.  An unappealed February 2000 RO 
decision found that new and material evidence had not been 
presented to reopen claims of service connection for hypertension 
and residuals of a fracture of the left hip.  The evidence of 
record at the time of the February 2000 RO decision included the 
veteran's service medical records and post service private 
treatment records indicating that the veteran had hypertension.

Service connection may be established for disability resulting 
from a personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

If a claim for service connection was previously denied, a veteran 
must submit new and material evidence in order to reopen her 
claim.  New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 209 
(1991) (en banc), it must first be determined whether the veteran 
has presented new and material evidence.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), it was noted that while "not 
every piece of new evidence is "material" we are convinced, 
however, that some evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."

The evidence submitted subsequent to the February 2000 RO decision 
includes statements by a VA physician indicating that the 
veteran's hypertension and left hip pain are related to her active 
service.  Therefore, this evidence is new because it indicates 
that the veteran has current disability that is related to her 
active service.  Because it offers an etiology for current 
disability, it may well contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
hypertension and any current left hip disability.  Therefore, it 
is also material.  Consequently, since the evidence is both new 
and material the veteran's claims of service connection for 
hypertension with hypertensive heart disease and residuals of a 
fracture of the left hip must be reopened.

II.  Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  The law also provides that service connection may 
be granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
When a veteran served continuously for 90 days or more during a 
period of war and hypertension becomes manifest to a degree of 10 
percent within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The regulations provide that "[t]reatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected solely 
for the purpose of establishing eligibility for outpatient dental 
treatment as provided in [38 C.F.R.] § 17.161 of this chapter."  
38 C.F.R. § 3.381(a) (2003) (emphasis added).  The Board also 
notes that in a precedent opinion, VA's General Counsel held that 
dental treatment of teeth, even extractions, during service did 
not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 
15566 (1997).  In order to establish service connection for 
compensation purposes it must be shown that the veteran currently 
has dental disability that is due to combat or other inservice 
trauma.  38 C.F.R. § 3.381(a)(b).

Periodontal Disease and Residuals Thereof

It is neither asserted nor shown that the veteran has any dental 
disability that is due to combat or other inservice trauma.  
Rather, it is asserted that the veteran has periodontal disease 
that is related to her service, and residuals of that periodontal 
disease.  In the absence of any evidence or assertion that the 
veteran experienced dental disability due to combat or other 
inservice trauma and all of the evidence indicating that her 
current dental disability is not related to combat or other 
inservice trauma, a preponderance of the evidence is against the 
claim for service connection for periodontal disease and residuals 
thereof for compensation purposes.

Hypertension with Hypertensive Heart Disease

The report of the veteran's service entrance examination reflects 
that her blood pressure was 130/80.  In 1990 she was seen in the 
emergency room with blood pressure readings of 162/80, 160/78, and 
158/110.  In September 1994 the veteran underwent a blood pressure 
evaluation over a 5-day period.  Her blood pressure readings 
during that time, ranged from 99 to 132 systolic and between 59 
and 83 for diastolic.  The examiner indicated that there was no 
indication or evidence that the veteran was hypertensive.

Subsequent to her separation from service, private medical records 
reflect that the veteran had elevated blood pressure readings in 
1998, and in 1999 a private physician indicated an assessment of 
uncontrolled hypertension.  In July 2000 a private physician 
indicated that the veteran had been diagnosed with high blood 
pressure in 1994, after a second pregnancy, and that her blood 
pressure medication had been started in 1998.

In March and April 2001, reports by a VA physician indicate that 
there was good documentation of gestational hypertension in the 
military in 1993 and 1994, and subsequent development of 
intermittent hypertension.  The reports indicate that the veteran 
had been on antihypertensive since 1994, and that her hypertension 
began as early as 1993.

In March 2003 two VA physicians reviewed the veteran's claims file 
and medical records.  They both concluded that, based on a 
thorough review of the veteran's complete record, there was no 
indication that the veteran carried of diagnosis or received 
treatment for hypertension during her military service, and 
therefore no basis for any relationship between her current 
hypertension and her military service.

The Board will assign very large probative weight to the service 
medical records because they are contemporaneous with the 
veteran's service and reflect findings that were recorded 
concurrent with the time.  Post service private statements 
relating to the original onset of the veteran's hypertension will 
be accorded small probative weight because there is no indication 
that any private health care provider had access to the veteran's 
inservice medical record.  The March and April 2001 statements by 
the VA physician will also be accorded small probative weight.  
While it appears that this physician had access to some of the 
veteran's records because there is a reference to good 
documentation of gestational hypertension in the military in 1993 
and 1994, the reference to the veteran being on antihypertensive 
since 1994 is not substantiated in the record.  Rather, the record 
indicates that the veteran was first placed on antihypertensives 
in 1998, and service medical records indicate that the veteran was 
specifically found to not have hypertension in September 1994.  
Therefore, because the March and April 2001 opinions are based on 
an inaccurate factual basis of belief that the veteran had been on 
antihypertensive medication since 1994, they will be accorded 
small probative weight.  The March 2003 opinion by two VA 
physicians will be accorded very large probative weight because it 
reflects that two medical doctors thoroughly reviewed the evidence 
and based their opinion upon a correct factual basis as indicated 
by the evidence.

In light of the probative weights assigned to the evidence, there 
is evidence of large and very large probative weight that the 
veteran did not have hypertension during her active service and 
that her hypertension is not related to her active service.  There 
is evidence of small probative weight that the veteran had 
hypertension during her active service and that current 
hypertension is related to her active service.  With consideration 
of the probative weights assigned a preponderance of the evidence 
is against that finding that the veteran's hypertension with 
hypertensive heart disease existed during active service, within 
one year of discharge from active service, or is related to active 
service.


ORDER

New and material evidence to reopen claims of service connection 
for hypertension with hypertensive heart disease and residuals of 
fracture of the left hip has been submitted.  To this extent only, 
the appeal with respect to these issues is granted.

Service connection for periodontal disease and residuals thereof 
for compensation purposes is denied.

Service connection for hypertension with hypertensive heart 
disease is denied.



REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.  

November 2000 and March 2001 VA treatment records indicate that X-
rays and imaging of the veteran's knees and hips were normal.  
March and April 2001 statements by a VA physician indicate that 
there is a relationship between current left hip and bilateral 
knee pain and active service, but it is unclear what disabilities, 
if any, the veteran has with respect to her knees and left hip.

In light of the above, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with any 
applicable legal precedent.

2.  The veteran should be afforded a VA orthopedic examination to 
determine the existence and etiology of any currently manifested 
disabilities of the knees or left hip.  The claims file must be 
made available to the examiner for review and the examination 
report should reflect that such review is accomplished.  The 
examiner is requested to offer an opinion as to whether it is as 
least as likely as not that the veteran currently has any 
disability of the left knee, right knee, or left hip.  If current 
disability of the left knee, right knee, or left hip is 
identified, the examiner is requested to offer an opinion as to 
whether it is as least as likely as not that any currently 
manifested disability of the left knee, right knee, or left hip, 
is related to the veteran's active service.  If a relationship 
between any currently manifested left knee, right knee, or left 
hip disability and the veteran's active service cannot be made on 
a medical scientific basis, and without invoking processes 
relating to guesses or judgments based upon mere conjecture, the 
examiner should clearly and specifically so specify in the 
examination report.

3.  Thereafter, the RO should readjudicate the issues on appeal.  
If any determination remains unfavorable, the veteran and her 
representative should be provided with a supplemental statement of 
the case and afforded the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



